Citation Nr: 1820986	
Decision Date: 04/09/18    Archive Date: 04/19/18

DOCKET NO. 14-28 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for peripheral neuropathy of the left lower extremity.

2. Entitlement to a disability rating in excess of 20 percent for the service-connected low back disability. 

3. Entitlement to a disability rating in excess of 10 percent for the service-connected peripheral neuropathy of the right lower extremity. 

4. Entitlement to a disability rating in excess of 30 percent for the service-connected psychiatric disability. 

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



ORDER

Service connection for peripheral neuropathy of the left lower extremity is denied. 

A disability rating in excess of 20 percent for the service-connected low back disability is denied. 

A disability rating of 20 percent, but not higher, for the service-connected peripheral neuropathy of the right lower extremity is granted. 

A disability rating in excess of 50 percent, but not higher, for the service-connected psychiatric disability is granted. 

TDIU is granted. 


FINDINGS OF FACT

1. The Veteran does not have peripheral neuropathy of the left lower extremity.

2. The service-connected thoracolumbar spine disability has been manifested by range of thoracolumbar spine motion that exceeds 30 degrees of forward flexion. 

3. The service-connected right lower extremity peripheral neuropathy has been manifested by moderate incomplete paralysis. 

4. The service-connected psychiatric disability has been manifested by occupational and social impairment with reduced reliability and productivity.

5. The schedular TDIU criteria have been met. 

6. The Veteran's service-connected disabilities have rendered him unable to secure or follow a substantially gainful occupation.

CONCLUSIONS OF LAW

1. The basic service connection criteria for the claimed peripheral neuropathy of the left lower extremity have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2017).

2. The criteria for a disability rating in excess of 20 percent for the service-connected thoracolumbar spine disability have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2017).

3. The criteria for a disability rating of 20 percent for the service-connected peripheral neuropathy of the right lower extremity have been met; the criteria for a rating in excess of 20 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.124a, Diagnostic Code 8520 (2017).

4. The criteria for a disability rating of 50 percent for the service-connected psychiatric disability have been met; the criteria for a rating in excess of 50 percent have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.130, Diagnostic Code 9434 (2017).

5. The criteria for TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is a veteran (the Veteran) who had active duty service from December 1974 to September 1976, and from April 1987 to April 1991. 

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the RO in St. Petersburg, Florida.

In November 2017, the Veteran presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge and accepted such hearing in lieu of an in-person hearing before a Member of the Board. See 38 C.F.R. § 20.700(e) (2017). The Veteran was informed of the basis for the RO's denial of his claims and he was informed of the information and evidence necessary to substantiate each claim. He was provided an additional 60 days following the hearing to submit evidence. A transcript of the hearing is associated with the claims file. 38 C.F.R. § 3.103 (2017).

Entitlement to service connection for peripheral neuropathy of the left lower extremity.

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2017). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal no pertinent complaints, treatments, or diagnoses. A report of medical examination performed in February 1991 reveals normal findings for the lower extremities and neurological system. A report of medical history completed by the Veteran on the same date reveals the Veteran's account that he had no history of, or current, neuritis.

The Veteran historically had bilateral lumbar radiculopathy with pain in the left leg. However, he underwent successful surgery in 2003. Pertinent to the current claim and appeal, the Veteran has been provided VA neurological examinations in November 2010 and February 2012. There is no current diagnosis with respect to the left lower extremity. An evaluation performed in May 2008 for the Social Security Administration states that there is no significant problem on the left side. The Veteran was provided an additional 60 days following the Board hearing to submit evidence to substantiate a current disability, but to date, he has not done so.

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2). 

While the Veteran is competent to describe his symptoms, identifying a neurological disorder requires specialized medical knowledge. There is no competent diagnosis of a neurological disorder affecting the left lower extremity. Moreover, as will be discussed in more detail below, there are also no additional neurological abnormalities associated with the service-connected back disability. 

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), the US Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Rating Claims

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned. See 38 C.F.R. § 4.7. Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran. See 38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Entitlement to a disability rating in excess of 20 percent for the service-connected low back disability. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection of parts of the musculoskeletal system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. The functional loss may be due to absence of part, or all, of the necessary bones, joints, and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

In a September 2005 rating decision, VA granted service connection for a low back disability and assigned an initial disability rating of 10 percent under Diagnostic Code 5236, effective April 26, 2005. The current appeal arises from an increased rating claim received by VA on August 25, 2010.

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes). Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease. The disabilities of the spine that are rated under the General Rating Formula for Diseases and Injuries of the Spine include lumbosacral strain (Diagnostic Code 5237).

A rating of 20 percent requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A rating of 40 percent requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A rating of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine. 

A rating of 100 percent requires unfavorable ankylosis of the entire spine. 

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Formula, Note (1). 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 38 C.F.R. § 4.71a, General Formula, Note (2) (See also Plate V). 

In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2). Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 38 C.F.R. § 4.71a, General Formula, Note (3) 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 38 C.F.R. § 4.71a, General Formula, Note (5).

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides a rating of 20 percent with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months. A rating of 40 percent is available with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months. A rating of 60 percent requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For purposes of evaluations under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. See Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment. See Note (2), 38 C.F.R. § 4.71a, Diagnostic Code 5243.

The report of a November 2010 VA Examination reveals the Veteran's complaint that he had constant lower back pain. He had noticed decreased range of motion and also weakness in the right lower leg. He also had constant pain in the S1 dermatome to the foot. Symptoms included fatigue, decreased motion, stiffness, weakness, and spasms. No abnormal spine curvatures were noted. A spasm on the right was noted. This was not severe enough to result in an abnormal gait or spinal contour. There was no atrophy, guarding, or weakness. Forward flexion was measured to 60 degrees with onset of pain at 60 degrees. Extension was measured to 0 degrees with onset of pain at 10 degrees. Lateral flexion was measured to 20 degrees, bilaterally, with onset of pain at 20 degrees. Rotation was measured to 20 degrees, bilaterally, with onset of pain at 20 degrees. After 3 repetitions, there was no change in range of motion. Combined thoracolumbar spine range of motion was 150 degrees. Work experience in lawn care was noted. The Veteran was expected to have problems with lifting and carrying, and decreased mobility. 

A December 17, 2014, VA Primary Care Note reveals complaint of low back pain. The Veteran was taking opioids 2 to 3 times per week for back spasms with good relief (VBMS record 02/29/2016 at 28). 

A January 2015 lumbar MRI reveals moderate spinal canal stenosis at L4-5 and mild spinal canal stenosis at L5-S1 (VBMS record 02/29/2016 at 24). 

The Veteran testified at the Board hearing that he is limited in bending, prolonged standing, walking, and sometimes sleeping. He has almost daily flares where he needs to lie down. He testified that his back disability had worsened since the most recent examination. He testified that he was no longer taking opiates due to side-effects. This means that the pain is worse. He had surgery in the past, but additional surgery was not recommended. He was provided 60 days to submit evidence to substantiate this worsening. However, to date, he has not done so. 

After a review of all of the evidence, the Board finds that a disability rating in excess of 20 percent is not warranted for the service-connected back disability. The next higher rating of 40 percent requires forward flexion of the thoracolumbar spine that is limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. Despite the Veteran's allegation of worsening, there is simply no suggestion of symptomatology approximating these criteria. 

The Veteran has emphasized his back pain. Although pain may cause a functional loss, pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011). Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at 38; see 38 C.F.R. § 4.40. Here, the evidence demonstrates no additional functional impairment that would warrant a higher rating than currently assigned. 

In addition, the Board finds that there have been no periods of bed rest prescribed by a physician. Accordingly, the criteria for the next higher rating have not been met under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The Board also finds that there are no additional neurological abnormalities associated with the Veteran's back disability other than the separately rated right lower extremity peripheral neuropathy. 

The Veteran has raised the issue of entitlement to an extraschedular rating for his back disability. In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2017). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating. Id. 

The Board finds that the first Thun element is not satisfied here. The Veteran's service-connected back disability is manifested by signs and symptoms such as pain, stiffness, fatigability, and lack of endurance, which impairs his ability to stand, walk, and lie down for long periods. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. The diagnostic codes in the rating schedule corresponding to disabilities of the spine provide disability ratings on the basis of limited motion. For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell, 25 Vet. App. at 37. For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37. Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture. The Veteran's depression and sleep impairment are contemplated by the separately rated psychiatric disability.

In sum, the Board finds that the criteria for a rating in excess of 20 percent have not been met and are not more nearly approximated that those for the current 20 percent rating. In light of these findings, the Board concludes that an increased rating is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 10 percent for neuropathy of the right lower extremity. 

In a September 2005 rating decision, VA granted service connection for peripheral neuropathy affecting the right lower extremity and assigned an initial disability rating of 0 percent under Diagnostic Code 8520, effective April 26, 2005. The current appeal arises from an increased rating claim received by VA on August 25, 2010. In a March 2011 rating decision, VA increased the rating to 10 percent, effective August 25, 2010. 

Under Diagnostic Code 8520, a rating of 10 percent is available for incomplete paralysis that is mild. A rating of 20 percent is available for incomplete paralysis that is moderate. A rating of 40 percent is available for incomplete paralysis that is moderately severe. A rating of 60 percent is available for incomplete paralysis that is severe with marked muscular atrophy. A rating of 80 percent is available for complete paralysis; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost. 38 C.F.R. § 4.124a, Diagnostic Code 8520. 

Words such as "mild," "moderate," "moderately severe," and "severe" are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2017). It should also be noted that use of such terminology by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. This is an adjudicative determination. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6 (2017).

The report of a November 2010 VA Examination reveals that reflexes in the right lower extremity were hypoactive. Sensation in the right lower extremity was decreased. Muscle strength in the right lower extremity was decreased at 4 on a scale of 1 to 5. 

The report of a February 2012 VA Examination reveals a finding of moderate intermittent pain and moderate paresthesias and numbness for right lower extremity. Muscles strength was full at the knees and ankles in the right lower extremity, with no muscle atrophy. Reflexes were hypoactive at the knees and ankles of the right lower extremity. Sensation was normal at the thigh/knee of the right lower extremity, but was decreased at the lower leg/ankle and foot.

After a review of all of the evidence, the Board finds that the Veteran has moderate intermittent paralysis affecting the right lower extremity. Therefore, an increased rating of 20 percent is warranted. However, moderately-severe impairment, severe impairment, and complete paralysis are not more nearly approximated that moderate impairment. In so finding, the Board finds the assessment of the February 2012 to be persuasive as to the level of overall impairment as it reflects the balance of symptoms shown on examination. The Veteran has hypoactive reflexes and decreased sensation in the right lower extremity, which a history of falls. However, these symptoms are balanced by the near-normal muscle strength and lack of muscle atrophy in the right lower extremity. 

The Board also finds that the Veteran's neurological symptoms, including pain, decreased reflexes, and decreased sensation, are fully contemplated by the rating schedule for peripheral neurological disorders. The Veteran's depression and sleep impairment are contemplated by the separately rated psychiatric disability. In short, there is nothing exceptional or unusual about the Veteran's disability because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115.

In light of these findings, the Board finds that an increased disability rating of 20 percent is warranted. However, no higher rating is warranted. To the extent of the denial of any rating in excess of 20 percent, a preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a disability rating in excess of 30 percent for a service-connected psychiatric disability. 

In the process of evaluating a psychiatric/mental disorder, VA is required to consider a number of pertinent factors, such as the frequency, severity, and duration of a veteran's psychiatric symptoms and the veteran's capacity for adjustment during periods of remission. After consideration of these factors, and based on all the evidence of record that bears on occupational and social impairment, VA must assign a disability rating that most closely reflects the level of social and occupational impairment a veteran is suffering rather than based solely on the examiner's assessment of the level of disability at the moment of examination. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. See 38 C.F.R. § 4.126. 

The VA Secretary, acting within his authority to adopt and apply a schedule of ratings, chose to create one General Rating Formula for Mental Disorders. 38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 C.F.R. § 4.130. 

By establishing one general formula to be used in rating more than 30 mental disorders, the VA Secretary anticipated that any list of symptoms justifying a particular rating would, in many situations, be either under- or over-inclusive. The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation. This construction is not inconsistent with Cohen v. Brown, 10 Vet. App. 128 (1997). See Mauerhan v. Principi, 16 Vet. App. 436, 442 (1992). 

The schedular criteria incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM). 38 C.F.R. §§ 4.125, 4.130. The latest version (DSM-5) applies only to applications for benefits that were received by VA or that were pending before the agency of original jurisdiction (AOJ) on or after August 4, 2014. The DSM-5 does not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), pending before the CAVC, or pending before the United States Court of Appeals for the Federal Circuit on or before August 4, 2014. See 80 Fed. Reg. 14,308 (March 19, 2015). See also Golden, v. Shulkin, No. 16-1208, 2018 U.S. App. Vet. Claims LEXIS 202. In this case, the appeal was certified to the Board on November 20, 2014. As such, the DSM-5 applies. The DSM-5 eliminated the Global Assessment of Functioning (GAF) scores used in the DSM-IV. 

The evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code. Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM. See 38 C.F.R. § 4.126. 

If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned. Mauerhan, 16 Vet. App. at 443. The Court of Appeals for the Federal Circuit has embraced the Mauerhan interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The current appeal arises from a claim of entitlement to service connection received by VA June 24, 2011. In an August 2012 rating decision, VA granted service connection for a psychiatric disability and assigned an initial disability rating of 30 percent under Diagnostic Code 9434, effective June 24, 2011. 

Pertinent to the claim on appeal, the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities: 

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is warranted if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to compete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating, may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood. Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. 4.130, Diagnostic Code 9411.

The report of a February 2012 VA Examination reveals the Veteran's report that he isolates at home and is not social. The Veteran reported feeling sad, defeated, hopeless, helpless, and overwhelmed, even by little things, as a result of chronic pain. He reported loss of interest due to pain, depressed mood, and poor attention and concentration due to pain. The severity of symptoms was moderate to severe. However, he described his relationship with his family as good. He would speak with his identical twin on the phone weekly. He was married once and divorced 30 years prior with no children. He had not lived with anyone since his divorce. He acknowledged that he is hard to live with (moody, temperamental, unpredictable). He had been unable to have a long-term relationships or maintain employment as a result of his back. The Veteran reported being outgoing and was able to make friends and get along with peers, adults, and teachers, as a young person. Over the years the Veteran's social patterns changed after college, and he was more of a loner. 

On mental status examination, he was found to be oriented x 4. Affect was constricted. Speech rate and tone were unremarkable. Thought content and progression were unimpaired, with no tangents, circumstantiality, loose associations, flight of ideas, delusions, or difficulty understanding complex words. There were no hallucinations or gross impairment in thought processes or communication. No grossly inappropriate behavior was found. Memory and attention were within normal limits. Insight and judgment were fair. No suicidal ideation or homicidal ideation was noted. He was found not to be in persistent danger of hurting self or others. There was no evidence of impaired impulse control, such as unprovoked irritability with periods of violence. The examiner rendered a diagnosis of depression NOS secondary to pain. The examiner opined that he had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks although generally functioning satisfactorily with normal routine behavior self care and conversation, and that the other rating criteria were not met. The Veteran was considered fully capable of managing funds in his/her own best interest. His ability to understand and follow instructions was considered not impaired. His ability to retain instructions as well as sustain concentration to perform simple tasks was considered not impaired, unless in extreme distress (pain). His ability to sustain concentration to task persistence and pace was considered moderately impaired. His ability to respond appropriately to coworkers supervisors or the general public was considered moderately impaired. His ability to respond appropriately to changes in the work setting was considered moderately impaired.

A July 25, 2014, Surgical History Note reveals a mental examination was normal (VBMS record 02/29/2016 at 18).

An August 5, 2014, Nursing Pre-Operative Note reveals the Veteran was oriented to person, time, place, and situation. He was alert, anxious, but responsive to verbal stimuli (VBMS record 02/27/2016 at 50).

After a review of all of the evidence, the Board finds that the criteria for a 50 percent rating are more nearly approximated than are those for the current 30 percent rating. In addition to the February 2012 examiner's description of moderate impairment, the Board notes that the essential distinction between the 30 percent and 50 percent rating appears to be centered on whether interference with occupational function is intermittent or constant. The criteria for the 30 percent rating include temporal qualifiers such as "occasional" and "intermittent" whereas the criteria for a 50 percent rating do not. Rather, they describe a more consistent or ongoing reduced reliability and productivity. Here, it is quite evident from the February 2012 VA examination that the Veteran's symptoms such as social isolation are constant and ongoing. Therefore, the 50 percent criteria more accurately describe his level of social and occupational impairment. 

The Board further finds that the criteria for any higher ratings are not more nearly approximated than are the 50 percent rating criteria. The Veteran's judgment and thinking have not been shown to be significantly impaired. While he appears to have social impairment, it does not appear that he has deficiencies in family relations, which he described as good. His work impairment appears primarily due to his back disability and associated right lower extremity neuropathy, although the Board acknowledges his moderate impairment in the ability to sustain concentration to task persistence and pace, to respond appropriately to coworkers supervisors or the general public, and to respond appropriately to changes in the work setting. Nevertheless, the Board finds that there have not been deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood to sustain a 70 percent rating. In addition, total occupational and social impairment is not demonstrated as the gross impairment of behavior resulting in severe disorientation of the individual which is contemplated by the 100 percent rating criteria is simply not evident in this case at any time. 

The Board finds that the Veteran's psychiatric symptoms are fully contemplated by the rating schedule for mental disabilities. All the Veteran's psychiatric symptoms are either explicitly part of the schedular rating criteria under the general formula for rating mental disorders at 38 C.F.R. § 4.130, or are analogous to the schedular rating criteria (see 38 C.F.R. §§ 4.20, 4.21), or are "like or similar to" the schedular rating criteria (see Mauerhan at 442-43). The schedular rating criteria specifically provide for disability ratings based on a combination of history and clinical findings. The Veteran's symptoms of social withdrawal, depressed mood, anxiety, chronic sleep impairment, impaired concentration, and impaired temperament, are contemplated under the rating schedule, and the assigned 50 percent disability rating specifically considers the degree of occupational and social impairment, including due to such symptomatology. Because the schedular rating criteria are adequate to rate the Veteran's service-connected psychiatric disability, there is no exceptional or unusual disability picture to render impractical the application of the regular schedular standards. For these reasons, the Board finds that the criteria for referral for extraschedular rating have not been met. 38 C.F.R. § 3.321(b)(1). Thun, 22 Vet. App. at 115.

In this regard and consistent with the reasoning presented above, the Board also finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case. Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. Aug. 6, 2014). In so finding, the Board notes that the Veteran has not identified or asserted that the collective and combined effect of all of the Veteran's service connected disabilities have rendered the rating schedule inadequate. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) (the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities).

Neither the Veteran nor his representative has raised any issues other than those that have been addressed here, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366, 371 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, the Board finds that a rating of 50 percent is warranted. To the extent any rating in excess of 50 percent is sought, the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16. A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. §§ 3.340(a)(1), 4.15.

A claim for a total disability rating based upon individual unemployability presupposes that the rating for the service-connected disability is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider. Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994). In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by non service-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19.

The term substantially gainful occupation is not specifically defined for purposes of the regulations governing TDIU. However, marginal employment is not considered substantially gainful employment. Marginal employment includes situations in which an individual's annual income does not exceed the poverty threshold for one person. Employment may be marginal even when the individual's earned income exceeds the poverty threshold if such individual is employed in a protected environment such as a family business or sheltered workshop. 38 C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, in light of the Board's decision to grant increased ratings for the service-connected right lower extremity neuropathy and psychiatric disability, a combined disability rating of 70 percent is currently in effect for multiple service-connected disabilities. Therefore, the schedular criteria for TDIU have been met. 

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the United States Court of Appeals for Veterans Claims (Veterans Court) referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment. In a pertinent precedent decision, the VA General Counsel opined that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances. Thus, the criteria include a subjective standard. It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation. VAOPGCPREC 75-91.

The determination or finding that a Veteran is unable to secure or follow a substantially gainful occupation is not medical in nature. Indeed, no specialized opinion is required, as this is a determination exclusively within the province of VA adjudicators, including the Board. See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (applicable regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner).

The Veteran has reported a work history including work as a security guard, installation of valance products, and lawn care. These are all jobs that involve non-sedentary physical activity. 

The question of whether an individual is capable of obtaining and keeping substantially gainful employment must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant. See Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), citing Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975): 

In light of his problems with lifting and carrying, and decreased mobility, due to his service-connected low back disability and associated neurological impairment of the right lower extremity, the Board finds that the evidence in favor of the claim has attained relative equipoise with the evidence against the claim. With resolution of all reasonable doubt in favor of the claim, the Board concludes that TDIU is warranted. 




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Bonnie L. Freeman, Esq.
 

Department of Veterans Affairs


